Citation Nr: 0829475	
Decision Date: 08/29/08    Archive Date: 09/04/08

DOCKET NO.  05-35 486A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence was submitted to reopen 
a claim for arthritis of the right wrist.

2.  Entitlement to service connection for a bilateral 
frostbite injury of the hands.

3.  Entitlement to service connection for bilateral median 
nerve neuropathy of the hands, including as due to claimed 
in-service frostbite.

4.  Entitlement to service connection for degenerative joint 
disease of the left wrist.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The veteran had active duty service from September 1956 until 
September 1959.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2004 rating decision 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.  

The Board notes that the United States Court of Appeals for 
the Federal Circuit, in Boggs v. Peake, 2007-7137 (Fed. Cir. 
Mar. 26, 2008), recently found that a claim for one diagnosed 
disease or injury cannot be prejudiced by a prior claim for a 
different diagnosed disease or injury, when it is an 
independent claim based on distinct factual bases.  
Essentially, claims based upon distinctly diagnosed diseases 
or injuries must be considered separate and distinct claims.  
The veteran has neither claimed nor submitted evidence of a 
new diagnose for a new claim.  As such, the current right 
wrist claim will be considered on the basis of new and 
material evidence and not as a separate and distinct claim.  

The veteran also requested a hearing before a member of the 
Board, which was scheduled for January 2008.  The record 
indicates that the veteran failed to appear for his hearing.  
Because the veteran has neither submitted good cause for his 
failure to appear or requested to reschedule the hearing, the 
request for a hearing is deemed withdrawn.  See 38 C.F.R. 
§ 20.704(d).  


REMAND

The veteran essentially contends that his bilateral frostbite 
injury of the hands, bilateral median nerve neuropathy of the 
hands, and degenerative joint disease of the left wrist are 
somehow related to his one claimed injury in service, 
specifically that he received frostbite to both hands during 
service.  The issue of whether new and material evidence has 
been submitted in regards to the veteran's claim for service 
connection for arthritis of the right wrist is inextricably 
intertwined with the currently remanded issues and the 
question of if the veteran suffered a cold injury during 
service; thus a Board decision on this claim would be 
premature.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).   

In his February 2006 RO hearing, the Decision Review Officer 
(DRO) conducting the hearing reported that the RO had not 
been able to identify the exact base that the veteran's 
reported injury occurred.  The veteran reported he was with 
the A Battery, 5th Missile Battalion, 7th Artillery, at a base 
in Orangeburg, New York.  The veteran also testified that he 
reported to the base dispensary following the incident, which 
he claimed to have occurred on or about 1958 during a violent 
snow storm.  A request for records from this base and the 
dispensary, such as for outpatient clinical records, is not 
of record; these records are relevant to the current claims 
and should be obtained.  The RO/AMC should also request a 
search of Morning Reports and any other applicable records.

Additionally, in his April 2006 statement, the veteran 
reported having a carpal tunnel release at the VA medical 
center in Gainesville.  His medical records, such as a 
January 2004 VA Orthopedics Consult similarly noted a prior 
bilateral carpal tunnel release.  The medical records 
associated with this surgery have not been associated with 
the claims file, are relevant to his bilateral median nerve 
neuropathy of the hands claim, and should be obtained.

When obtaining records in Federal custody, VA must make as 
many requests as are necessary to obtain relevant records, 
until VA concludes that further efforts to obtain these 
records are futile.  No further efforts are required if VA is 
informed that the requested records do not exist or that the 
custodian does not have them.  38 C.F.R. § 3.159(c)(2).  

Furthermore, when, through no fault of the veteran, records 
under the control of the Government are unavailable, VA's 
duty then requires that VA advise the veteran of his right to 
support his claim by submitting alternate sources of 
evidence, including service medical personnel statements, or 
lay evidence, such as "buddy" affidavits or statements.  
Dixon v. Derwinski, 3 Vet.App. 261, 263 (1992).  Washington 
v. Nicholson, 19 Vet. App. 362 (2005); Cromer v. Nicholson, 
19 Vet. App. 215 (2005).  Although the RO has previously 
informed the veteran of the opportunity to support his claims 
by submitting evidence of the occurrence of his claimed in-
service injury, as indicated in a March 2004 letter, the 
veteran failed to do so.  The veteran has identified persons 
of knowledge, in his December 2004 statement, but no 
statements from these individuals has been provided.  The 
RO/AMC should again request the veteran provide such 
evidence, in order to ensure that the RO/AMC has made all 
reasonable efforts to obtain evidence identified by the 
veteran.  

Accordingly, the case is REMANDED for the following actions:

		1.  The RO/AMC should contact the 
veteran and have him provide evidence 
supporting the occurrence of his 
claimed in-service injury, including 
through alternate forms of evidence, 
such as service medical personnel 
statements or lay evidence, such as 
"buddy" affidavits or statements.  

2.  The RO should obtain and associate 
with the claims file all outstanding 
records of treatment relating to the 
veteran.  This specifically includes 
any additional records of VA treatment 
regarding his claimed bilateral 
frostbite injury of the hands, 
bilateral median nerve neuropathy of 
the hands, and degenerative joint 
disease of the left and right wrists, 
and specifically includes the VAMC 
Gainesville records pertaining to his 
carpal tunnel release surgery.   

If any requested records are not 
available, or if the search for any 
such records otherwise yields negative 
results, that fact should be documented 
in the claims file, and the veteran 
should be informed in writing, 

		3.  The RO/AMC should request a search 
of Morning Reports of A Battery, 5th 
Missile Battalion, 7th Artillery, at a 
base in Orangeburg, New York during the 
winter months between 1958 and 1959, as 
well as base dispensary outpatient 
clinical records and any other records 
applicable to this claim that the 
RO/AMC deems retrievable.  All attempts 
to obtain these records should be 
documented.  If any of the requested 
records cannot be obtained or do not 
exist, that information should also be 
documented in the claims file.

4.  After the receipt of the requested 
information, the RO/AMC should examine 
the record to determine if any VA 
examinations, to include opinions, are 
needed regarding the nature and 
etiology of any veteran's claims for a 
bilateral frostbite injury of the 
hands, bilateral median nerve 
neuropathy of the hands, and/or 
degenerative joint disease of the left 
and right wrists.  

5.  After the development requested 
above has been completed, the RO/AMC 
should again review the record and 
readjudicate the claim on appeal.  If 
any benefit sought on appeal remains 
denied, the appellant and 
representative, if any, should be 
furnished a Supplemental Statement of 
the Case (SSOC) and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


